                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BLAISE MAHALIK                                           :   CIVIL ACTION
                                                         :
        v.                                               :
                                                         :
LISA CANTANIA, SHANE KENNEDY,                            :
and CANTANIA ENGINEERING                                 :       NO. 18-2073


                                                   ORDER

        NOW, this 20th day of December, 2018, upon consideration of Defendants Lisa

Cantania, Shane Kennedy and Cantania Engineering’s Motion to Dismiss Plaintiff’s

Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(6) and Alternatively Under

Rule 12(e) (Document No. 6) and the plaintiff’s responses, it is ORDERED that the motion

is GRANTED IN PART and DENIED IN PART.1

        IT IS FURTHER ORDERED as follows:

        1.       To the extent the motion seeks to dismiss the complaint as to defendant

Cantania Engineering, it is GRANTED;

        2.       The complaint is DISMISSED as to defendant Cantania Engineering;

        3.       To the extent the motion seeks to dismiss defendants Lisa Cantania and

Shane Kennedy, it is DENIED; and,

        4.       The defendants Lisa Cantania and Shane Kennedy shall file their answer

to the complaint no later than January 11, 2019.

                                                                              /s/TIMOTHY J. SAVAGE




1
  The claims that survive the motion to dismiss are the Fourth Amendment claims as to the seizures of the
plaintiff’s residence and the plumbing permit.
